Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1105
                        Lower Tribunal No. 20-9717
                           ________________


                              Alexei Rasin,
                                  Appellant,

                                     vs.

                          Elena Vertlib, et al.,
                                 Appellees.



     An appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

     Alexei Rasin, in proper person.

     Florida Justice Law Group, PLLC, and Anna Lenchus, for appellees.


Before EMAS, LOGUE, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Rappa v. Island Club W. Dev., Inc., 890 So. 2d 477, 479

(Fla. 5th DCA 2004); Nat’l Safety Assocs., Inc. v. Allstate Ins. Co., 799 So.

2d 316, 317 (Fla. 2d DCA 2001); see also Applegate v. Barnett Bank of

Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979); Fla. R. Gen. Prac. & Jud.

Admin. 2.330(g).




                                     2